Citation Nr: 0816509	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or at the housebound rate.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served in the Philippine 
Commonwealth Army from December 1941 to August 1942 and with 
the Recognized Guerrillas and Regular Philippine Army from 
May 1945 to December 1945.  He was a prisoner of war from 
April 1942 to August 1942.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

The veteran requires the regular assistance of another to 
perform activities of daily living due to his service-
connected disabilities.

CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance have been met. 38 
U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.350(b), 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


Analysis

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2007).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (2007).

The veteran is in receipt of a combined 90 percent evaluation 
for his service-connected disabilities.  He is in receipt of 
a 60 percent evaluation for arteriosclerotic heart disease, a 
20 percent evaluation for residuals of shrapnel wound to the 
right foot, a 20 percent rating for residuals of shrapnel 
wound to the right buttock, a 20 percent evaluation for left 
lower extremity peripheral neuropathy, a 20 percent rating 
for right lower extremity peripheral neuropathy, a 10 percent 
evaluation for left upper extremity peripheral neuropathy, a 
10 percent evaluation for right upper extremity peripheral 
neuropathy, a 10 percent evaluation for status post 
cerebrovascular accident with right hemiparesis, and a 
noncompensable evaluation for residuals of laceration wound 
to the right arm.

In September 2004 correspondence, Dr. M. C. G. indicated that 
the veteran was hospitalized in February 2003, August 2003, 
and May 2004 due to coronary artery disease and congestive 
heart failure as well as chronic obstructive pulmonary 
disease and bronchitis.  Dr. M. C. G. stated that due to his 
illnesses, the veteran was bedridden and was dependent on his 
wife and children in attending to his personal needs.  He 
also had difficulty in traveling, so medical check-ups were 
performed in his home.  

October 2004 statements from the Barangay Chairman and a 
Parish Priest indicated that the veteran was bedridden.  

On October 2004 VA aid and attendance examinations, it was 
noted that the veteran stayed at home most of the time, lying 
or sitting.  He occasionally did walking exercises inside the 
house with the support of a companion.  An examination of his 
upper extremities indicated that he sometimes needed help 
feeding himself and most of the time needed help changing his 
clothes, toileting, and taking a bath.  Weight bearing was 
severely impaired.  He was hesitant to stand or walk alone.  
With support of a companion, he could walk inside the room 
but was unstable.  He might not be able to walk with the aid 
of a walker.  The veteran claimed that he had not left the 
home premises for the past two years, except when he was 
hospitalized.  An October 2004 feet examination, noted that 
the right foot disorder caused a moderate interference in 
daily activities and usual occupation.  

An October 2004 examination of the heart noted complaints of 
chest pan almost everyday, sometimes accompanied by 
palpations, dizziness, easy fatigability and shortness of 
breath.  It was noted that in September 2004, the veteran was 
confined in the hospital and treated for heart disease.  He 
was discharged after 5 days.  A stress test was not done 
since he was wheelchair bound.  The examiner noted that the 
veteran walked inside the house with support, with exertional 
dyspnea.  He did not perform household chores.  The examiner 
noted that based on the service connected disability, the 
veteran was able to perform activities of daily living with 
moderate restriction.  

An October 2004 examination of the muscles noted shrapnel 
wounds to the right buttock, right forearm, and right foot.  
The examiner found that the likely residuals of the injuries 
were moderately severe to muscle group X and moderate to 
muscle group XVII.  There was a moderate interference in 
daily living and usual occupation.  An October 2004 
examination of the peripheral nerves noted complaints of 
weakness and inability to ambulate due to loss of strength 
over the veteran's right foot and leg.  The veteran added 
that he used to lose his balance whenever he tried to 
ambulate, but recently, both legs just weakened and he was 
unable to bear his weight.  He also experienced numbness over 
his hand and feet.  The examiner opined that the veteran's 
peripheral neuropathy affected his motor strength and the 
sensory functions of both lower extremities, it could be 
considered as a major contributing factor to his current 
state of being unable to perform his activities of daily 
living such as being able to ambulate without any assistance 
and even performing simple household chores.  

In an August 2005 statement, Dr. M. C. G. indicated that the 
veteran was being treated for his coronary artery disease, 
chronic bronchitis, and renal cysts.  He had difficulty in 
walking and tending to himself and needed assistance.  

In April 2007 correspondence, Dr. M. C. G. stated that 
presently the veteran had a recurrent cough, easy 
fatigability, and difficulty in ambulating, thus most of the 
time he was bedridden.  

Based upon the evidence of record, the Board finds that the 
veteran's service connected disabilities render him so 
helpless as to require the aid and attendance of another.  
Accordingly, the criteria for increased rate of compensation 
pursuant to 38 U.S.C.A. § 1114(l) are met.




Housebound

38 C.F.R. § 3.350 (i) (2) provides that special monthly 
compensation at the 38 U.S.C.A. § 1114 (s) rate is available 
where the veteran is permanently housebound by reason of 
service-connected disability or disabilities.  The veteran 
must be "substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime." Id.

Because special monthly compensation at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114 (l) is 
greater than special monthly compensation at the rate set 
forth at 38 U.S.C.A. § 1114 (s), the claim for special 
monthly compensation at the housebound rate is moot.


ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


